Citation Nr: 0803645	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-10 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
and Insurance Center in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC).  




REPRESENTATION

Appellant represented by:	Cumberland County Veterans 
Affairs Office



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1942 to April 
1945.  The veteran passed away in January 2004.  The 
appellant is his surviving spouse.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by the RO.  

In January 2007, this case was remanded for additional 
development and adjudication.  This having been completed, 
the matter has been returned to the Board for further review.  



FINDINGS OF FACT

1.  The veteran died in January 2004 at age 82; the immediate 
cause of the veteran's death as shown on the death 
certificate was infection due to or as a consequence of renal 
failure due to or a consequence of vasculopathy.  

2.  At the time of death, the veteran had been granted 
service connection for degenerative arthritis of the left 
hip, status post total hip arthroplasty, evaluated as 50 
percent disabling, discogenic disease of the lumbar spine, 
evaluated as 40 percent disabling, internal derangement of 
the right knee, internal derangement of the left knee, and 
right hip impairment, each evaluated as 20 percent disabling; 
the veteran's combined evaluation was 90 percent.  

4.  The long-standing service-connected disabilities are 
shown as likely as not to have been productive of increasing 
debilitation at the time of the veteran's terminal period of 
treatment and to have contributed materially in producing or 
accelerating his demise.  

5.  The appellant's claim for DIC benefits has been rendered 
moot as a greater compensation benefit is not payable under 
the applicable regulations.  



CONCLUSION OF LAW

1.  By extending the benefit of the doubt to the appellant, 
the veteran's service-connected disabilities are shown to 
have contributed substantially or materially in causing the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309, 3.312 (2007).  

2.  The appeal as to the claim for DIC benefits pursuant to 
38 U.S.C.A. § 1318 is dismissed.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22(a)(2)(i) (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

Furthermore, in compliance with 38 C.F.R. § 3.159(b), the 
notification should include the request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  

By way of letters dated in September 2005 and February 2007, 
the appellant was furnished notice of the type of evidence 
needed in order to substantiate her claims, including notice 
that a disability rating and effective date will be assigned 
if service connection is awarded.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

The appellant was also generally informed that she should 
send to VA evidence in her possession that pertains to the 
claims and advised of the basic law and regulations governing 
the claims, the cumulative information and evidence 
previously provided to VA (or obtained by VA on the 
appellant's behalf), and provided the basis for the decisions 
regarding the claims.  

The appellant was provided with adequate notice of the 
evidence which was not of record, additional evidence that 
was necessary to substantiate the claims, and she was 
informed of the cumulative information and evidence 
previously provided to VA, or obtained by VA on her behalf.  

In the present case, the Board notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO prior to the August 2007 
Supplemental Statement of the Case and prior to the transfer 
and certification of the appellant's case to the Board.  

The Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the appellant has had 
time to consider the content of the notice and respond with 
any additional evidence or information relevant to the 
claims.  

Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the appellant.  

For these reasons, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate her claims.  38 U.S.C.A. § 5103A (West 2002).  

In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, post-service medical records and reports, and 
statements submitted by the appellant in support of the 
claims.  In addition, the Board notes that this matter has 
been remanded for additional development.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the appellant's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist.  


II.  Service connection for the cause of the veteran's death.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation.  
38 U.S.C.A. § 1310 (West 2002).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 U.S.C.A. § 1101, 1112; 
38 C.F.R. § 3.312(a).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2003).  Contributory 
cause of death is inherently one not related to the principal 
cause.  

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).  

In this case, the evidence shows that the veteran died on 
January [redacted], 2004 at the age of 82.  The immediate cause of the 
veteran's death as shown on the death certificate was 
infection due to or as a consequence of renal failure due to 
or a consequence of vasculopathy.  No other specific 
condition was identified.  

At the time of his death, service connection had been granted 
for degenerative arthritis of the left hip, status post total 
hip arthroplasty, evaluated as 50 percent disabling, 
discogenic disease of the lumbar spine, evaluated as 40 
percent disabling, internal derangement of the right knee, 
internal derangement of the left knee, and right hip 
impairment, each evaluated as 20 percent disabling.  The 
combined evaluation was 90 percent.  

Here, the appellant asserts that the veteran's vasculopathy 
and kidney condition were due to his period of active service 
during World War II.  The service medical records in this 
regard do not indicate a vascular or kidney issue in service.  

However, there is medical evidence showing that the service-
connected conditions had been significantly disabling over 
the years and had been productive of long-standing impairment 
of the veteran's ability to work and carry out the routine 
activities of daily life.  

After service, the veteran was noted to have renal 
insufficiency as of at least 1986.  He was also noted to have 
diabetes mellitus type II with neuropathy, retinopathy and 
nephropathy in March 2001.  Significantly, the medical record 
also serves to document the nature and extent of the service 
connected disabilities over time.  

First, a more recent VA examination reported  by way of 
history that the veteran had been on disability since 1979.  
He was reported to ambulate with an antalgic gait with the 
aid of crutches.  A subsequent private treatment report noted 
that he had undergone a total left knee arthroplasty in 
November 1986.  

Next, when examined by VA in October 2001, the veteran 
reported having had several dislocations of the left hip 
prosthesis and difficulty in using his lower extremity 
because of pain.  The VA examiner noted at that time that he 
was wheelchair dependent.  

In a February 2005 private medical report, it was noted that 
the veteran was totally disabled.  

Finally, the VA medical records on file show that the veteran 
had been admitted in November 2003 for a left foot wound 
infection and resulting amputation and skin grafting.  The 
veteran was noted to have been bedridden for the previous 
seven months and to have been hospitalized.  

When evaluated by VA in late December 2003, prior to his 
death, the veteran was noted to have maximal deficits in 
occupational performance, areas of self care and functional 
mobility due to multiple medical problems, including severe 
arthritis of both lower extremities.  His rehabilitation 
potential was noted to be poor given his multiple medical 
problems.  

Based on the foregoing, the Board finds that the evidence in 
this case to be in relative equipoise in showing that the 
service-connected disability picture of a progressive nature 
contributed significantly to veteran's documented overall 
state of debility at the end of his life and, as such, did 
play a role of some significance in accelerating his demise.  
On this record, the Board finds that, as likely as not, the 
service-connected disabilities aided or lent assistance in 
the production of the veteran's death.  

Hence, by extending the benefit of the doubt to the 
appellant, service connection for the cause of the veteran's 
death is warranted.  


III.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

Section 1318 of title 38, United States Code, authorizes 
payment of DIC to a benefits-eligible surviving spouse in 
cases where a veteran's death was not service connected, 
provided the veteran was in receipt of or entitled to receive 
compensation at the rate of 100 percent (total rating) due to 
service-connected disability for a period of ten or more 
years immediately preceding death.  The statute was 
implemented at 38 C.F.R. § 3.22.  

As noted, the veteran died on January [redacted], 2004 at the age of 
82.  The immediate cause of the veteran's death as shown on 
the death certificate was infection due to or as a 
consequence of renal failure due to or a consequence of 
vasculopathy.  The veteran is shown to have been assigned a 
combined 90 percent rating at the time of his death.  

Based on the foregoing favorable action, the appeal of the 
DIC claim must be dismissed as being moot.  This disposition 
is based on the law, as there is determined to be a lack of 
entitlement to a greater benefit under the applicable 
regulations.  See Mason v. Principi, 16 Vet. App. at 132; 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  



ORDER

Service connection for the cause of the veteran's death is 
granted.  

The appeal of the claim for DIC benefits is dismissed.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


